NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     OCT 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       Nos. 14-10537
                                                      14-10539
              Plaintiff - Appellee,
                                                 D.C. Nos. 4:14-cr-01082-RM
    v.                                                     4:14-cr-50092-RM

 CARLOS ENRIQUE VELASQUEZ-                       MEMORANDUM*
 REYES, a.k.a. Carlos Enrique Velasquez-
 Osorio,

              Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Rosemary Marquez, District Judge, Presiding

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

         In these consolidated appeals, Carlos Enrique Velasquez-Reyes appeals the

24-month sentence imposed following his guilty-plea conviction for reentry of a

removed alien, in violation of 8 U.S.C. § 1326, and the 12-month sentence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Velasquez-Reyes contends that the district court procedurally erred by

failing to consider adequately his argument for a downward variance or departure

based on his alleged over-incarceration in a prior case. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

find none. The record reflects that the district court considered Velasquez-Reyes’

argument and sufficiently explained the sentence. See United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc).

      Velasquez-Reyes next contends that the sentence is substantively

unreasonable in light of the alleged procedural error, the district court’s failure to

grant his request for a downward departure or variance, and the mitigating factors.

The district court did not abuse its discretion in imposing Velasquez-Reyes’

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the applicable 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including the need for deterrence.

See Gall, 552 U.S. at 51.

      AFFIRMED.

                                           2                           14-10537 & 14-10539